DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The following copending and patented applications are relevant to the claimed invention:
16/432435 Bonneau; Raymond Arthur US 10556088 B2
15/908359 Bonneau; Raymond Arthur US 10821263 B2

Each application claims a urinary catheter having a retention balloon and pilot balloon. However, none of the cited applications claim a pilot balloon having a second length that is greater than a first length of a retention balloon, or a step of waiting for a predefined amount of time of less than ten seconds for the pilot balloon to deflate. Therefore these references are not cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 7, 8 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 8 of Bonneau ‘318; Raymond Arthur (US 9937318 B2).  
Regarding pending claim 1, Bonneau ‘318 claims all limitations in patented claims 1 and 5, namely a urinary catheter capable of being positioned in a patient (claim 1, A urinary catheter for draining urine from a bladder of a patient), comprising: 
introducing inflation fluid into the urinary catheter to inflate a retention balloon at or near the distal end of the urinary catheter (claim 1, a fluid inlet at or near the distal end of the catheter shaft … a retention balloon mounted to the catheter shaft proximal to the fluid inlet);
wherein the retention balloon has a first length and a first threshold opening pressure (claim 1, wherein the retention balloon is configured to inflate at a first inflation pressure, and the pilot balloon is configured to inflate at a second inflation pressure that is higher than the first inflation pressure; claim 5, wherein the retention balloon has a first length, and the pilot balloon has a second length that is different than the first length);
observing at least partial inflation of a pilot balloon at or near a proximal end of the urinary catheter, located outside the patient (claim 1, a pilot balloon … mounted on the second arm of the connector over the aperture in a location that is outside the patient during use of the urinary catheter … the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated);
wherein the pilot balloon has a second length that is greater than the first length (claim 5, wherein the retention balloon has a first length, and the pilot balloon has a second length that is different than the first length); and 
a second threshold opening pressure that is higher than the first threshold opening pressure (claim 1, wherein the retention balloon is configured to inflate at a first inflation pressure, and the pilot balloon is configured to inflate at a second inflation pressure that is higher than the first inflation pressure);
waiting for a predefined amount of time of less than ten seconds for the pilot balloon to deflate (claim 1, the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated). 
Bonneau ‘318 does not explicitly claim a method of positioning a urinary catheter in a patient. However, Bonneau ‘318 claims a catheter that will perform all of the steps during routine use. For example, Bonneau ‘318 claims that the urinary catheter drains urine from a bladder (claim 1). A user would have needed to position the catheter in the patient in order to drain urine. 
Bonneau ‘318 does not explicitly claim a step of advancing a distal end of the urinary catheter through the patient's urethra. However, this would have been an obvious approach to place the catheter in the patient’s bladder, since Bonneau ‘318 claims that the catheter drains urine from a bladder of a patient (claim 1). 
Bonneau ‘318 does not explicitly claim steps of leaving the urinary catheter in place within the patient or repositioning or removing the urinary catheter based on whether the pilot balloon deflates during the predefined amount of time. However, Bonneau ‘318 claims that the pilot balloon deflates only when the retention balloon pressure is below a threshold pressure (claim 1, the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated). 
If the catheter was properly positioned, the retention balloon would be free to expand in the bladder, permitting the pilot balloon to deflate. This will show the operator that the catheter is properly positioned, and that the catheter may be left in place. If the catheter was not properly positioned, the urethra would constrain the retention balloon, preventing the pilot balloon from deflating. This will show the operator that the catheter should be repositioned. 

Regarding pending claim 8, Bonneau ‘318 claims all limitations in patented claims 1 and 5, as discussed for pending claim 1 above. 
Bonneau ‘318 does not explicitly claim steps of determining that a false inflation of the pilot balloon has occurred or leaving the urinary catheter in place. However, Bonneau ‘318 claims that the pilot balloon deflates in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated, and that the pilot balloon will not deflate if the retention balloon pressure is above the predetermined threshold after filling (claim 1). An operator would have been able to detect a false inflation by observing whether the pilot balloon has deflated in 3-10 seconds, which will indicate that the catheter may safely be left in place. 

Regarding pending claim 2, Bonneau ‘318 does not explicitly claim a step of after repositioning the urinary catheter, introducing inflation fluid into the urinary catheter to inflate the retention balloon. However, repositioning and re-inflating the retention balloon would have been an obvious response to an improperly positioned catheter, since the user seeks to place the retention balloon in the bladder. 

Regarding pending claims 3, 4, 7 and 11-13, Bonneau ‘318 claims all limitations in patented claims 1 and 8 as shown in table 1.
Table 1: Bonneau ‘318 double patenting
Pending claim 
Bonneau ‘318 
Pending claim 
Bonneau ‘318 
3
1
11
8
4
1
12
1
7
8
13
1


Claims 5, 6, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 8 of Bonneau ‘318; Raymond Arthur (US 9937318 B2), in view of Glithero; Jason I. et al. (US 20160228676 A1). 
Regarding claims 5, 6, 9 and 10, Bonneau ‘318 claims injecting an inflation through an inflation port at or near the proximal end of the urinary catheter (claim 1, a second arm comprising an aperture and ending in an inflation inlet used for introducing inflation fluid into the urinary catheter).
Bonneau ‘318 does not claim steps of injecting the inflation fluid with a syringe attached to an inflation port or injecting between 5 cc and 10 cc of the inflation fluid. Glithero discloses a catheterization package and methods of catheterization (¶ [0007], [0009], [0070], [0077]); 
wherein introducing an inflation fluid comprises injecting the inflation fluid with a syringe; wherein introducing the inflation fluid comprises injecting between 5 cc and 10 cc of the inflation fluid (¶ [0075], a syringe of sterile liquid (e.g., a 10 cc syringe of sterile water for inflating the retention balloon of the Foley catheter); ¶ [0144], A syringe of sterile liquid 88 (e.g., a 10 cc syringe of sterile water for inflating the retention balloon of the Foley catheter) may be added to/included in the tray). 
Glithero packages and delivers inflation fluid from a standard container. One would be motivated to modify Bonneau ‘318 with Glithero’s 10 cc syringe of sterile water to inflate the balloon with a convenient and recognizable fluid source, and because Bonneau ‘318 claims an inflation port (claim 1). Therefore, it would have been obvious to modify Bonneau ‘318 with Glithero’s syringe in order to supply inflation fluid from a convenient source. 

Claims 1-4, 7, 8 and 11-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 7 of Bonneau ‘262; Raymond Arthur (US 10821262 B2). 
Regarding pending claim 1, Bonneau ‘262 claims all limitations in patented claims 1 and 4, namely a urinary catheter capable of being positioned in a patient (claim 1, A urinary catheter for draining urine from a bladder of a patient), comprising: 
introducing inflation fluid into the urinary catheter to inflate a retention balloon at or near the distal end of the urinary catheter (claim 1, an inflation inlet used for introducing inflation fluid into the urinary catheter … a fluid inlet at or near the distal end of the catheter shaft … a retention balloon mounted to the catheter shaft proximal to the fluid inlet); 
wherein the retention balloon has a first length and a first threshold opening pressure (claim 1, wherein the retention balloon is configured to inflate at a first inflation pressure, and the pilot balloon is configured to inflate at a second inflation pressure that is higher than the first inflation pressure; claim 4, wherein the retention balloon has a first length, and the pilot balloon has a second length that is different than the first length);
observing at least partial inflation of a pilot balloon at or near a proximal end of the urinary catheter, located outside the patient (claim 1, a pilot balloon … in a location that is outside the patient and visible to an operator of the catheter during use of the urinary catheter);
wherein the pilot balloon has a second length that is greater than the first length (claim 4, wherein the retention balloon has a first length, and the pilot balloon has a second length that is different than the first length); and 
a second threshold opening pressure that is higher than the first threshold opening pressure (claim 1, wherein the retention balloon is configured to inflate at a first inflation pressure, and the pilot balloon is configured to inflate at a second inflation pressure that is higher than the first inflation pressure);
waiting for a predefined amount of time of less than ten seconds for the pilot balloon to deflate (claim 1, wherein a difference between the first inflation pressure and the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated);
Bonneau ‘262 does not explicitly claim a step of advancing a distal end of the urinary catheter through the patient's urethra. However, this would have been an obvious approach to place the catheter in the patient’s bladder, since Bonneau ‘318 claims that the catheter drains urine from a bladder of a patient (claim 1). 
Bonneau ‘262 does not explicitly claim steps of leaving the urinary catheter in place within the patient or repositioning or removing the urinary catheter based on whether the pilot balloon deflates during the predefined amount of time. However, Bonneau ‘262 claims that the pilot balloon deflates only when the retention balloon pressure is below a threshold pressure (claim 1, wherein a difference between the first inflation pressure and the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated). 

Regarding pending claim 8, Bonneau ‘262 claims all limitations in patented claims 1, and 4 as discussed for pending claim 1 above. 
Bonneau ‘262 does not explicitly claim steps of determining that a false inflation of the pilot balloon has occurred or leaving the urinary catheter in place. However, Bonneau ‘262 claims that a difference between the first inflation pressure and the second inflation pressure is configured to allow the pilot balloon to deflate in 3-10 seconds if the first inflation pressure is below the predetermined threshold after the retention balloon is inflated (claim 1). An operator would have been able to detect a false inflation by observing whether the pilot balloon has deflated in 3-10 seconds, which will indicate that the catheter may safely be left in place. 

Regarding pending claim 2, Bonneau ‘262 does not explicitly claim a step of after repositioning the urinary catheter, introducing inflation fluid into the urinary catheter to inflate the retention balloon. However, repositioning and re-inflating the retention balloon would have been an obvious response to an improperly positioned catheter, since the user seeks to place the retention balloon in the bladder. 

Regarding pending claims 3, 4, 7 and 11-13, Bonneau ‘262 claims all limitations in patented claims 1 and 7 as shown in table 2. 
Table 2: Bonneau ‘262 double patenting
Pending claim 
Bonneau ‘262 
Pending claim 
Bonneau ‘262 
3
1
11
7
4
1
12
1
7
7
13
1


Claims 5, 6, 9 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 7 of Bonneau ‘262; Raymond Arthur (US 10821262 B2), in view of Glithero; Jason I. et al. (US 20160228676 A1). 
Regarding claims 5, 6, 9 and 10, Bonneau ‘262 claims injecting an inflation through an inflation port at or near the proximal end of the urinary catheter (claim 1, a second arm comprising an aperture and ending in an inflation inlet used for introducing inflation fluid into the urinary catheter).
Bonneau ‘262 does not claim steps of injecting the inflation fluid with a syringe attached to an inflation port or injecting between 5 cc and 10 cc of the inflation fluid. Glithero discloses a catheterization package and methods of catheterization (¶ [0007], [0009], [0070], [0077]); 
wherein introducing an inflation fluid comprises injecting the inflation fluid with a syringe; wherein introducing the inflation fluid comprises injecting between 5 cc and 10 cc of the inflation fluid (¶ [0075], a syringe of sterile liquid (e.g., a 10 cc syringe of sterile water for inflating the retention balloon of the Foley catheter); ¶ [0144], A syringe of sterile liquid 88 (e.g., a 10 cc syringe of sterile water for inflating the retention balloon of the Foley catheter) may be added to/included in the tray). 
Glithero packages and delivers inflation fluid from a standard container. One would be motivated to modify Bonneau ‘262 with Glithero’s 10 cc syringe of sterile water to inflate the balloon with a convenient and recognizable fluid source, and because Bonneau ‘262 claims an inflation inlet (claim 1). Therefore, it would have been obvious to modify Bonneau ‘262 with Glithero’s syringe in order to supply inflation fluid from a convenient source. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781